DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to Independent Claim 1, the Applicant has sufficiently claimed and defined the lighting display device including the light source module, the light shield module, and the projection lens module.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to:
The light source module including the light source array unit, the first light shield array unit, and the light receiving lens array unit arranged successively along the optical axis direction, wherein the light source unit includes a plurality of light sources that are independently controlled and arranged in a matrix, the first light shield array unit includes a plurality of first light shields arranged in a matrix and disposed outside each light source, and the light receiving lens array unit including a plurality of light receiving lenses arranged in a matrix and disposed opposite to each light source along the optical axis direction;
The light shield module including a light-transmitting substrate having a plurality of light-transmitting parts arranged in a matrix and disposed opposite to each light receiving lens along the optical axis direction, and a light-shielding pattern 
The projection lens module including a second light shield array, and a projection lens array unit arranged successively along the optical axis direction, wherein the second light shield array unit contains a plurality of second light shields arranged in a matrix and disposed outside each light-transmitting part, and the projection lens array unit contains a plurality of projection lenses arranged in a matrix and disposed opposite to each light-transmitting part along the optical axis direction.
All subsequent dependent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive:
U.S. Patent 8,622,573 B2 to Kubis et al. that teaches a light matrix assembly with a light shield array unit; and
U.S. Publication 2016/0265733 A1 to Bauer et al. that teaches an optical array assembly including a matrix array of projection lenses in tandem with an array of light sources and a light-shielding pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, March 4, 2021
/Jason M Han/Primary Examiner, Art Unit 2875